FILED
                           NOT FOR PUBLICATION
                                                                                 SEP 13 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


KAREN PENOZA,                                    No.   17-35521

              Plaintiff-Appellant,               D.C. No. 2:15-cv-01825-RAJ

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                      Argued and Submitted August 29, 2018
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and W. FLETCHER, Circuit Judges.

      Karen Penoza appeals the district court’s denial of her request that the

district court order the recusal of her Social Security Administrative Law Judge

(“ALJ”) Ilene Sloan. We have jurisdiction under 28 U.S.C. § 1291. We review the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
district court’s denial for abuse of discretion. Harman v. Apfel, 211 F.3d 1172,

1173 (9th Cir. 2000). We affirm.

      On May 31, 2012, Penoza filed an application for Social Security Disability

Insurance Benefits (“SSDI”), and on August 20, 2013 she filed an application for

Supplemental Security Income Benefits (“SSI”). Both applications were denied.

Penoza requested a hearing for reconsideration and on August 29, 2013, Penoza

submitted materials to ALJ Sloan, including past decisions allegedly showing ALJ

Sloan’s bias against Penoza and similar claimants. ALJ Sloan denied Penoza’s

request for recusal and again denied SSDI and SSI benefits. Penoza appealed ALJ

Sloan’s decision to the Appeals Council (“AC”). The AC denied Penoza’s request

for review and rejected Penoza’s bias-based recusal argument. Penoza sought

judicial review of the ALJ’s determination. The district court reversed the ALJ’s

denial of benefits, but denied Penoza's request to order the Commissioner to

reassign her case to a different ALJ.

      Penoza argues that the district court abused its discretion in denying her

request for a reassignment order. We disagree. “ALJs and other similar quasi-

judicial administrative officers are presumed to be unbiased.” Rollins v. Massanari,

261 F.3d 853, 857 (9th Cir. 2001) (citation and quotation marks omitted). “This

presumption can be rebutted by a showing of conflict of interest or some other


                                         2
specific reason for disqualification.” Id. at 857-58 (citations and quotation marks

omitted). Penoza failed to show that ALJ Sloan was biased. Penoza offered 84 of

ALJ Sloan’s decisions on other claimants’ social security disability applications,

but she did not explain how these cases were selected, and the district court

correctly concluded that these cases could not be relied on to establish bias. See 42

U.S.C. § 405(g) (allowing reviewing courts to consider extra-record evidence for

its materiality).

       Penoza also argues that the procedures of the Social Security Administration

(“SSA”) for addressing general bias claims are inconsistent with due process and

SSA regulations. SSA regulations allow the AC to consider claims that an ALJ

should have recused herself from a case in which she “was prejudiced or partial

with respect to a particular claim or claimant, or had an interest in the matter

pending for decision[.]” SSR 13-1p, 78 Fed. Reg. at 6170. The SSA’s Division of

Quality Service (“DQS”) is responsible for reviewing and investigating allegations

“that an ALJ shows ‘general bias’ or a pattern of bias or misconduct against a

group or particular category of claimants.” SSR 13-1p, 78 Fed. Reg. at 6170. This

procedure is not inconsistent with SSA regulations and the Due Process Clause of

the Fifth Amendment. Penoza was allowed to pursue her individualized recusal

claim before the AC and district court, and any claim of general bias could proceed


                                           3
within the DQS. SSR 13-1p did not deny Penoza due process, and it is fully

consistent with the SSA’s regulations.

      AFFIRMED.




                                         4
                                                                           FILED
Penoza v. Berryhill, 17-35521
                                                                            SEP 13 2018
Hawkins, Circuit Judge, concurring in part and dissenting in part.      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS



      Penoza=s counsel, who has made something of a tradecraft in attacking ALJs

who disagree with the claims of his clients, has failed to show, either before the

agency or the district court, that ALJ Sloan was biased. The memorandum quite

properly affirms the district court both on the merits of Penoza's claim and its refusal

to direct the Commissioner to assign the proceedings on remand to a different ALJ.

Given that, addressing whether the agency=s procedures for dealing with general bias

claims are inconsistent with due process and the agency=s regulations, as the

memorandum does in its last paragraph, seems unnecessary. I would wait for a case

that puts that issue squarely in front of us.